IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-26,945-02


                        IN RE CHARLES LEE STRICKLAND, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
         CAUSE NOS. 89-CR-1284A, 920-CR-201B, 90-CR-202B AND 90-CR-204B
                        IN THE 138TH DISTRICT COURT
                           FROM CAMERON COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed four applications for writs of habeas corpus

in the 138th District Court of Cameron County, that more than 35 days have elapsed, and that the

applications have not yet been forwarded to this Court.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of

Cameron County, is ordered to file a response, which may be made by submitting the records on

such habeas corpus applications, submitting copies of timely filed orders which designate issues to
                                                                                                     2

be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating

that Relator has not filed applications for writs of habeas corpus in Cameron County. Should the

response include orders designating issues, proof of the date the district attorney’s office was served

with the habeas applications shall also be submitted with the response. This application for leave

to file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: October 21, 2015
Do not publish